Case 3:14-cr-03118-LAB Document 80 Filed 10/23/20 PageID.1531 Page 1 of 1



 1                                                        r - - - - -·· --••··•··-·- ··- - ---.

                                                                                   Ff LED
 2
 3
 4                                                         ,:: ,., ,..
                                                                         J
                                                                         -   · ,
                                                                                   OCT 2 3 2020
                                                           , .. :.':_\ ' / ,~ ~_,. :• :''.. ~T- COUfn
                                                                                   ,   .,     ..., ;~ LI FO HN/ t~
                                                                                            :~.   · •.   ....   \ 1.-
                                                                                                                        I
                                                           ".                                           DEPUTY
 5
 6

 7                        UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA

 9
10   UNITED STATES OF AMERICA,                CASE NO.: 14-CR-3118-LAB
11                      Plaintiff,            Order to file documents under seal
12         V.

13   JOHNDOE,
14                       Defendant.
15
           Having considered the United States' motion for order to file documents
16
     under seal, and the Court being fully advised, and compelling reasons appearing to
17
     protect Mr. Doe's medical privacy and other privacy interests:
18
           IT IS ORDERED that the following documents be filed under seal:
19
           Gov. Exhibit 3 - Unredacted copy of Medical Record; and
20
           Gov. Exhibit 4 - Unredacted copy of Inmate Discipline record.
21
           Unredacted version of United States' Response in Opposition to Defendant's
22
     Motion to Reduce Sentence Under 18 U.S.C. Sec. 3582(c)(l)(A).
23
24   SO ORDERED.
25
26
     Date: October   __fl,2020
                                            The ~ e Larry Alan Bums
27                                          Chief Judge
                                            United States District Court
28
